Citation Nr: 1417610	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial 20 percent rating for lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the Veteran's claim at this time would be premature. 

On January 15, 2014, the Veteran failed to report to his scheduled Board hearing.  As it is unclear whether the Veteran received notice of the hearing, the Board allowed the Veteran to reschedule the hearing.

In a March 2014 letter, the Veteran requested a video hearing before a member of the Board.  To ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a video hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video hearing before a Veterans Law Judge. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



